MEMO. ENDORSED

 

Case 7:19-cr-00736-NSR Document 21 Filed 09/11/20 Page 1 of 2

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

 

September 10, 2020 SOC # #: eens =

DATE FILED:_4. [eo] 2o2o.

By CM/ECF and Electronic Mail (el
The Government's request to adjourn the Status Conf.

The Honorable Nelson S. Roman from Sept. 16, 2020 until Oct. 14, 2020 at 1:00 pm is
United States District Judge granted. Clerk of the Court requested to terminate the
Southern District of New York motion (doc. 20).

300 Quarropas Street

New York, New York 10601 Dated: Sept. 10, 2020 SO ORDERED — a

a

Re: United States v. Fernando Fuentes-Reyna and Victor Guzman; ~ ee

19 Cr. 736 (NSR)

 

Nelson S. Roman, U.S.D.J.
Dear Judge Roman:

The Government writes respectfully, on behalf of all parties, to request an ad-
journment of the status conference originally scheduled for tomorrow, September 11,
2020, and recently adjourned to September 16, 2020.

On March 25, 2020, the Court adjourned the status conference scheduled for
March 27, 2020, to May 28, 2020, at 12:30 p.m., in light of COVID-19 and the emer-
gency declarations from the President and the Governor. That same day, the Court
excluded time, pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), through
May 28, 2020. On May 27, 2020, the Court again adjourned the status conference,
this time to July 9, 2020, and again excluded time, for substantially the same reasons.
On July 8, 2020, the Court again adjourned the status conference, this time to Sep-
tember 11, 2020, and again excluded time, for substantially the same reasons. Two
days ago, on September 8, 2020, this Court again adjourned the status conference,
this time to September 16, 2020, although it did not exclude time.

The parties continue to discuss potential dispositions, but those discussions
are moving more slowly than usual, due to the continued restrictions imposed as a
result of COVID-19. As presently contemplated, those dispositions would require in-
person plea-change conferences, which this Court is not currently accommodating. If
the parties appeared next week, they expect they would ask for an adjournment in
order to continue those discussions. Accordingly, in order to preserve judicial re-
sources, and minimize unnecessary travel during the pendency of various emergency
orders, the parties respectfully request that next week’s conference be adjourned for
approximately one month.
Case 7:19-cr-00736-NSR Document 21 Filed 09/11/20 Page 2 of 2

Hon. Nelson S. Roman
September 11, 2020
Page 2 of 2

I have communicated with the Court’s deputy, who told me that the Court is
available on October 14, 2020, at 1:00 p.m. Accordingly, the Government respectfully
requests that next week’s conference be adjourned to October 14, 2020, at 1:00 p.m.

 

 

Additionally, the ends of justice served by granting a continuance outweigh the
best interests of the public and the defendants in a speedy trial, because, among other
things, it will allow defense counsel to review discovery with their clients, determine
what pre-trial motions, if any, to make and prepare such motions, prepare for trial,
and engage in disposition discussions. Accordingly, the Government respectfully re-
quests that time be excluded pursuant to the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), though October 14, 2020, or such other date that this Court sets for
the adjourned conference. Defense counsel have consented to such an exclusion of
time. I have attached a proposed order excluding time.

Please feel free to contact me with any questions or issues.
Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

Michael D. Maimin
Assistant United States Attorney
(914) 993-1952

ee: Benjamin Gold, Esq. (by electronic mail and CM/ECF)
Michael K. Burke, Esq. (by electronic mail and CM/ECF)
